Citation Nr: 1210798	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, pes varus/valgus, plantar fasciitis, and bilateral calcaneal bone spurs.

2.  Entitlement to service connection for bilateral shin splints.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1978 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral pes planus, bone spurs and shin splints.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2010; a transcript of that hearing is associated with the claims file.

The Board has recharacterized the issues on appeal in order to more accurately reflect the evidence of record, the Veteran's complaints of symptomatology, and his particularized claims in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) by the United States Court of Appeals for Veterans Claims (Court).

This case was initially before the Board in May 2010, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.

The issue of service connection for a lumbar spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's bilateral shin splints diagnosed and treated during active military service have resolved without residual disability.



CONCLUSION OF LAW

The criteria establishing service connection for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a pre-adjudicatory letter in October 2007 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

VA has a duty to provide medical examination or opinion when necessary to decide a case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has raised service connection claims involving several disabilities in the same anatomical region.  In May 2010, the Board remanded this case for medical examination and opinion.  As addressed in the remand below, the September 2010 VA examination report received is inadequate to evaluate the multiple conditions involving the Veteran's feet, such as bilateral pes planus, pes varus/valgus, plantar fasciitis, and bilateral calcaneal bone spurs.  However, with respect to the bilateral shin splint claim, the VA examiner localized the Veteran's report of leg pain and indicated that his reported pain was not in an area implicating a diagnosis of shin splints.  Furthermore, on examination, the VA examiner found no evidence of shin splints.

As will be addressed more closely below, the Board finds that the credible lay and medical evidence clearly reflects that the Veteran's currently complained of "leg" disability does not involve shin splints, but rather posterior calf cramping and foot pain which is not consistent with a shin splint diagnosis.  As such, the Board finds that the medical examination is adequate to rate the shin splint claim at this time.  His credible lay complaints of "leg" pain are not being ignored, however, and are addressed in the remand below.

The Board next observes that the RO has fully complied with the Board's May 2010 remand directives.  In this respect, the RO obtained clinical records from the Veteran's private podiatrist and obtained a VA examination report which, for the claim being decided on appeal, is adequate for rating purposes.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in March 2010, this AVLJ spent considerable time clarifying the Veteran's service connection theories and the types of evidence capable of substantiating this claim.  In fact, the Veteran proceeded pro se and the entirety of the hearing involved a two-way discussion between the undersigned and the Veteran clarifying his theories of causation and what type of information may be available on the internet to support his claims.  Additionally, the Veteran was advised of his right to obtain his own medical opinion based upon review of his claims folder.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

On appeal, the Veteran has averred that he should be service connected for bilateral shin splints because he did not have any problems with his feet and shins prior to military service; he further asserted that such occurred as a result of his military service, particularly running 5 miles a day in combat boots, and that he has continued to have problems with his shin splints since discharge from service.

Review of the Veteran's service treatment records reveals that the Veteran had normal shins on entrance into military.  Accordingly, the Board finds that the Veteran is due the presumption of soundness as to his shins.  See 38 U.S.C.A. § 1111 (West 2002).

During the Veteran's period of service, the Veteran was diagnosed with bilateral shin splints in June 1979.  However, that is the single complaint of, treatment for, and diagnosis of, bilateral shin splints during service.  The Veteran's separation examination in February 1980, in association with his Medical Board examination, demonstrated internal tibia torsion of the left leg and bilateral metatarsus adductus; the Veteran's shins were shown to be normal at that time.

Notably, the Board finds no credible lay or medical evidence in the record suggesting that the Veteran's shin splints pre-existed service.  As such, the Board views this particular issue as a direct incurrence type of claim.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Following discharge from service, the Veteran was seen for treatment in May 2009 by Dr. S.P., DPM, his private physician.  The Veteran complained of bilateral foot and heel pain and "shin splints" for 30 years, since discharge from service.  The Veteran told the private physician that he had been diagnosed with bilateral shin splints while in the military and that such began at that time.  After examination, the private physician diagnosed the Veteran with plantar fasciitis/heel spur syndrome with posterior heel spurs and pes valgus.  The Board significantly notes the lack of a diagnosis for bilateral shin splints at that time.  

In a May 2009 letter, the Veteran's private physician stated that the Veteran suffered from chronic pain in his feet and legs, and further stated that the Veteran's symptoms, limitations and physical findings were directly related to the Veteran's service.  He stated that the Veteran did not have any symptomatology with his legs prior to service, and that during the chronic abuse due to overuse injuries while in service, the Veteran acquired plantar heel spurs as well as posterior calcaneal spurs.  Again, the Board notes that a diagnosis of shin splints was not provided.

The Veteran underwent a VA examination for his bilateral shin splints in September 2009.  During that examination, the Veteran reported that he had a pigeon toe disability during his childhood which necessitated him having to wear braces ages 1-2, and indicated that one foot was still inwardly pointed a little bit but not much.  He further stated that he did not have any problems with this feet and shins until he had to run 5 miles every day in full packs and combat boots during military service.  He stated that after 6-7 months his feet began to hurt and 2 months after that the pain was unbearable.  He stated that he was diagnosed with bone spurs, flat feet and shin splints during military service and that he was given light duty for 6 months before being medically boarded out of the military.  The examiner particularly noted the above May 2009 private examination and letter in the examination report.  During examination, the Veteran denied any shin pain, but instead complained of "calf cramping which he feels is secondary to him walking differently because of the pain" in his feet.  After examination of the Veteran, the VA examiner stated that the Veteran does not even complain of pain in the shins themselves, but rather complained of posterior calf cramping off and on.  She noted that there were no abnormalities seen on examination with his bilateral tibias and that the history and physical were not consistent with shin splints.  Therefore, she concluded that there was no chronic diagnosis at this time for bilateral shin splints.

On the basis of the foregoing evidence, the Board finds that the evidence is against a finding of service connection for bilateral shin splints as the evidence does not demonstrate any residuals during the appeal period of the shin splints diagnosed and treated in service.

Clearly, the Veteran was first diagnosed and treated for bilateral shin splints - manifested by "pain down the front of both legs (Lower)" - during active service.  Notably, however, the Veteran did not receive any further treatment specifically for shin splints.  

A clinical record three days after the initial diagnosis of shin splints, dated June 15, 1979, records the Veteran's complaint of pain along the front and both sides of the tibia from the knee to the ankle, assessed as tenderness to "Pigeon Toe deformity."  He was later diagnosed and evaluated for symptomatology associated with pes varus, lateral tibial torsion on the left, and metatarsus adductus.  These latter diagnoses are the subject of the remand below.

Significant for this decision, the Veteran had an opportunity for VA examination in September 2010.  At that time, the Veteran's description of current complaints involved posterior calf cramping rather than the "pain down the front of both legs (Lower)" which led to the shin splint diagnosis in service.  Thus, the Veteran is currently describing a type of leg pain which is different in character and location than the leg pain supporting a diagnosis of shin splints in service.

The Board is cognizant that the Veteran adamantly believes that he has bilateral shin splints.  The Veteran is clearly competent to describe pain, and the Board finds that his leg pain complaints are credible.  However, the Veteran's self-diagnosis that this leg pain represents "shin splints" is greatly outweighed by the opinion of the September 2010 VA examiner who noted that the Veteran's current complaints and findings do not support a shin splint diagnosis - although his calf pain may be due to other diagnoses.

Overall, the VA examiner's conclusions in this case are both competent and highly probative as to whether the Veteran has a current diagnosis of bilateral shin splints.  After examination of the Veteran and contemplating his statements and complaints of symptomatology, the VA examiner concluded that the statements of symptomatology and the results of her examination did not warrant a diagnosis of bilateral shin splints, particularly because the symptomatology present at this time does not match up with the symptomatology that the Veteran would have if such condition was present at that time.  The Board also finds it significant that the Veteran's own private physician did not make any diagnosis of bilateral shin splints during his May 2009 examination, even when the Veteran specifically reported and complained of bilateral shin splints during the examination.

Insofar as the private physician's May 2009 letter is relevant evidence of a diagnosis, the Board notes that no diagnosis of bilateral shin splints was made in that document either.  Instead, the private physician merely stated that the Veteran had bilateral leg pain.  As addressed below, the Board remands the other foot diagnoses for clarifying medical opinion which specifically requests opinion as to the source of the leg pain.

In short, the competent medical evidence of record does not disclose that the Veteran has been provided a current diagnosis of bilateral shin splints during the appeal period, or experienced symptoms consistent with a diagnosis of shin splints during the appeal period.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the Board finds that the Veteran's bilateral shin splints diagnosed and treated during military service have resolved without residual disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

ORDER

The claim of entitlement to service connection for bilateral shin splints is denied.


REMAND

The Veteran underwent a VA examination of his legs and feet in September 2010.  In that examination, it does not appear that the examiner considered plantar fasciitis as a possible diagnosis, even though the Veteran was diagnosed with that disorder in the private May 2009 examination of record.  Notably, an August 1979 physical profile record noted the Veteran's symptoms of painful plantar surfaces.

Additionally, the examiner indicated that there was no documentation of the Veteran's continued foot problems for a 30 year period after service.  Notably, the Veteran has testified to chronic foot problems since service.  While there is some unreliability to his recollections (e.g. a recollection of being diagnosed with pes planus and heel spurs during active service), the record does contain a statement from the Veteran, received in July 1980, wherein he referred to foot pain interfering with his employability.  Thus, his generalized complaints of foot pain appear to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding that a medical examination was inadequate where the examiner "impermissibly ignored the appellant's lay assertions" that had not been rejected as not credible).

Moreover, while the Board requested the examiner to provide opinion as to whether it is clear and unmistakable that there was no aggravation of the Veteran's internal tibial torsion of the left leg and bilateral metatarsus adductus during service, the examiner answered the question using the equipoise standard.  Thus, the examiner did not adequately address the question posed by the Board.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his claimed foot disorders since discharge from service and which is not already of record, including any ongoing treatment with Dr. S.P.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Following the completion of the above to the extent possible, schedule the Veteran for a VA podiatric examination to determine whether any current foot disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all foot disorders found, including bilateral pes planus, pes varus/valgus, plantar fasciitis and calcaneal bone spurs.  The examiner should specifically discuss the May 2009 private examination and treatment records, as well as the September 2010 VA examination, and determine what, if any, of those disorders were misdiagnosed.

Specifically, the examiner is asked to address the following:

   a) Whether the Veteran has bilateral pes planus?  If so, then provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such disorder first manifested during active service or is causally related to active service, including the wearing of combat boots and undergoing training exercises in the context of having a preexisting disorder of internal tibial torsion of the left leg and bilateral metatarsus adductus?

   b) Whether the Veteran has bilateral pes valgus?  If so, then provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such disorder first manifested during active service or is causally related to active service, including the wearing of combat boots and undergoing training exercises in the context of having a preexisting disorder of internal tibial torsion of the left leg and bilateral metatarsus adductus?

   c) Whether the Veteran has bilateral pes varus?  If so, then provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such disorder first manifested during active service or is causally related to active service, including the wearing of combat boots and undergoing training exercises in the context of having a preexisting disorder of internal tibial torsion of the left leg and bilateral metatarsus adductus?

   d) Whether the Veteran has plantar fasciitis?  If so, then provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such disorder first manifested during active service or is causally related to active service, including the wearing of combat boots and undergoing training exercises in the context of having a preexisting disorder of internal tibial torsion of the left leg and bilateral metatarsus adductus?

   e) Whether the Veteran has plantar and/or calcaneal bone spurs?  If so, then provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such disorder first manifested during active service or is causally related to active service, including the wearing of combat boots and undergoing training exercises in the context of having a preexisting disorder of internal tibial torsion of the left leg and bilateral metatarsus adductus?

   f) Identify the etiology for the Veteran's recurrent posterior calf cramping; and

   g) state whether it is undebatable that the Veteran's bilateral metatarsas adductus and tibia torsion of the left leg were not aggravated during service beyond the normal progress of the disorders?


In providing these opinions, the examiner is requested to consider the following:

* the Veteran's denial of a history of foot pain on his October 1978 induction examination;
* the December 1978 impression of calcaneal stress fracture treated with crutches for one week;
* the August 10, 1979 evaluation for pigeon foot syndrome;
* the August 10, 1979 DA Form 3349 noting the Veteran's painful plantar surfaces;
* the June 12, 1979 assessment of shin splints;
* the June 15, 1979 assessment of tenderness to pigeon toe deformity;
* the June 18, 1979 assessment of muscle soreness;
* the July 3, 1979 evaluation for shin pain;
* the October 29, 1979 evaluation for pes varus;
* the February 1980 Medical Board Proceeding diagnoses of internal tibia torsion of the left leg, and bilateral metatarsus adductus;
* the Veteran's statement received in July 1980;
* the May 2009 private examination report identifying plantar fasciitis/heel spur syndrome with posterior heel spurs and pes valgus;
* the May 6, 2009 opinion relating the Veteran's current feet and leg pain, and particularly acquired plantar and calcaneal heel spurs, to overuse injuries during active service; and
* the results of the September 2010 VA examination.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided (e.g., the need for further studies, a lack of obtainable medical evidence, the issue involved is beyond answering based upon the current state of medical knowledge, etc.).

3.  Following the above development, readjudicate the Veteran's claim of service connection for a bilateral foot disorder, to include bilateral pes planus, pes varus/valgus, plantar fasciitis, and bilateral calcaneal bone spurs.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


